                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

STATE OF MISSOURI, et al.,                              )
                                                        )
                 Plaintiffs,                            )
                                                        )
        v.                                              )             No. 4:19-CV-2135 HEA
                                                        )
RICARDO MORALES et al.,                                 )
                                                        )
                                                        )
                 Defendants.                            )

                               OPINION, MEMORANDUM AND ORDER

        This matter is before the Court on a motion by defendants Ricardo Morales, Melvin

Leroy Tyler and Timothy Garnett 1 titled, “Federal Removal”. For the reasons discussed below,

defendants’ request to “remove” their closed criminal actions must be denied, and this action will

be dismissed without prejudice.

                                                 Background

        Defendants are pro se litigants currently incarcerated in the Jefferson City Correctional

Center in Jefferson City, Missouri. According to the Missouri Department of Corrections,

Ricardo Morales is currently serving a 45-year sentence. Melvin Leroy Tyler is currently serving

a 185-year sentence.

        On August 4, 1978, defendant Melvin Leroy Tyler was convicted of two counts of first-

degree robbery by means of a deadly weapon, two counts of assault with intent to commit rape

without malice aforethought, and armed criminal action. State v. Tyler, 622 S.W.2d 379, 382


1
 Defendants Melvin Leroy Tyler and Ricardo Morales have submitted separate motions for leave to proceed in
forma pauperis in this action. However, defendant Timothy Garnett has not submitted a motion for leave to proceed
in forma pauperis. Moreover, it is not clear from the pleading that Mr. Garnett has signed the pleading on his own
behalf, as he has not presented any arguments relating to his conviction or sentence. Therefore, he will not be
considered a proper defendant in this action and will be removed from the Docket.
(Mo. Ct. App. 1981). He was sentenced to fifty years on each robbery count, five years on each

assault count, and fifty years for the armed criminal action count. Id. All terms were ordered to

be served consecutively. Id.

         The Missouri Court of Appeals reversed defendant Tyler’s armed criminal action

conviction based on double jeopardy. Id. at 387. The judgment was affirmed in all other respects.

Id. 2 Defendant has since attempted to seek post-conviction relief through the state courts, but

those attempts have not been successful. See Tyler v. State, 18 S.W.2d 117 (Mo. Ct. App. 2000);

State v. Tyler, 103 S.W.3d 245 (Mo. Ct. App. 2003); Tyler v. State, 111 S.W.3d 495 (Mo. Ct.

App. 2003); Tyler v. State, 229 S.W.3d 103 (Mo. Ct. App. 2007); and Tyler v. State, 292 S.W.3d

338 (Mo. Ct. App. 2009).

         Defendant Tyler also filed a federal writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Tyler v. Armontrout, 917 F.2d 1138, 1139 (8th Cir. 1990). The District Court denied his petition

on July 12, 1989. Id. at 1140. The Court of Appeals affirmed the denial in all respects. Id. at

1143. Defendant has made various other attempts to seek habeas relief in federal court, to no

avail. See Tyler v. Purkett, 26 F.3d 127, 1994 WL 281821, at *1 (8th Cir. 1994) (unpublished

opinion) (noting that instant petition was “not the first habeas petition filed by [defendant] for the

purpose of challenging these convictions…It is either the fifth or sixth such petition”).

         On July 27, 2010, defendant Ricardo Morales was charged with thirteen counts of

statutory rape in the first and second degree and statutory sodomy in the first and second degree.

2
  The Court notes that defendant was also convicted on charges of first-degree robbery, rape, kidnapping, and armed
criminal action in Platte County Circuit Court in 1977. State v. Tyler, 587 S.W.2d 918, 922 (Mo. Ct. App. 1979). His
conviction was affirmed on direct appeal. Id. at 934. He filed a federal writ of habeas corpus pursuant to 28 U.S.C. §
2254, which was dismissed for failure to exhaust state remedies. Tyler v. Wyrick, 730 F.2d 1209, 1210 (8th Cir.
1984). The dismissal of his habeas petition was affirmed. Id. at 1211. Defendant also pursued post-conviction
remedies in state court but was unsuccessful. See Tyler v. State, 794 S.W.2d 252 (Mo. Ct. App. 1990); Tyler v. State,
941 S.W.2d 856 (Mo. Ct. App. 1997); Tyler v. State, 994 S.W.2d 50 (Mo. Ct. App. 1999); and Tyler v. State, 348
S.W.3d 149 (Mo. Ct. App. 2011). Defendant was later allowed to file a successive federal habeas petition pursuant
to § 2254. Tyler v. Purkett, 413 F.3d 696, 698 (8th Cir. 2005). However, the Court of Appeals found there was no
basis on which to grant habeas relief. Id. at 705.

                                                          2
State v. Morales, No. 1022-CR3880 (22nd Judicial Circuit, St. Louis City Court). Morales moved

for a judgment of acquittal at the close of the trial. The trial court granted defendant Morales’

motion as to Count XI (one count of statutory sodomy in the second degree) and denied it in all

other respects. A jury convicted Morales of twelve counts of the indictment and the trial court

sentenced him to 15 years in counts I (statutory sodomy in the first degree), III, and IV (both

were statutory rape in the first degree), to run consecutively, and 10 years on counts V, VI, VII,

and VIII (statutory rape and statutory sodomy in the first degree) to run concurrently, and 7 years

on counts IX, X, XII, and XIII (statutory rape and statutory sodomy in the second degree) to run

concurrently. Id.

       Morales appealed his conviction and sentence on June 4, 2012, and the Missouri Court of

Appeals affirmed the conviction on September 3, 2013. Morales v. State, No. ED98553 (Mo. Ct.

App.2013). He filed his post-conviction motion to vacate his sentence on January 24, 2014.

Morales v. State, No. 1422-CC00191 (22nd Judicial Circuit, St. Louis City Court). His motion to

vacate was denied on March 28, 2016. Id.

       Morales filed a post-conviction appeal on April 27, 2016. Morales v. State, No.

ED104364 (Mo. Ct. App. 2017). It was denied on October 5, 2017, and the mandate was entered

on October 18, 2017. Id. Morales filed his application for writ of habeas corpus pursuant to 28

U.S.C. § 2254 in this Court on May 16, 2014, and the writ was denied on September 27, 2017.

Morales v. Cassady, 4:14-CV-943 NAB (E.D.Mo 2017). The Eighth Circuit Court of Appeals

denied a certificate of appealability to Morales on July 3, 2018. Morales v. Cassady, No. 18-

1621 (8th Cir. 2018).

       On August 28, 2015, defendant Tyler, along with two other inmates, filed a document

titled “Petition for Federal Removal” against the State of Missouri. State of Missouri v. Kniest, et



                                                 3
al., No. 4:15-cv-1352-HEA (E.D. Mo.). In his petition, defendant alleged that the Missouri court

system was an organized criminal enterprise and “corrupt from bottom to top.” He stated that pro

se litigants could not enforce their rights in any circuit or appellate court in the state. As such, he

sought to remove State v. Tyler, No. 77-232 3 to federal court. On September 22, 2015, this Court

denied defendant’s petition for removal. In doing so, the Court noted that it was unclear whether

defendant’s case had ever been removed from state court by the filing of his petition, since the

criminal case was closed. Nonetheless, the Court remanded this action back to the St. Louis City

Court.

         On December 11, 2015, defendant Tyler, along with two other inmates, filed a document

titled “Petition for Removal of Pending Criminal Cases/Appeals/Motions.” State of Missouri v.

Kniest, et al., No. 4:15-cv-1849-NCC (E.D. Mo.). In the petition, defendant alleged that the state

court had intentionally and maliciously delayed the processing of his pending motion to appeal.

He again sought to remove his case, State v. Tyler, No. 77-232, to federal court. The District

Court dismissed defendant’s petition on January 4, 2016 due to defendant’s failure to pay the

filing fee. Defendant appealed the dismissal and the Eighth Circuit Court of Appeals summarily

affirmed on June 27, 2016. State of Missouri v. Kniest, et al., No. 16-1314 (8th Cir. 2016).

         Despite the case being closed, defendant Tyler filed a motion titled “Motion for Specific

Orders in Compliance with 28 U.S.C. 1447(c) and to Modify the Order without Prejudice to File

a 42 U.S.C. 1983 Suit and Pendent State Claims Forthwith.” The motion sought a certified

remand order to the Circuit Court of the City of St. Louis. The district court denied the order as

frivolous. In explanation, the District Court noted that “[t]he state criminal cases were never

properly removed to this Court because they were closed long before defendants brought this

3
  The Court has been unable to locate a case by this number on Case.net, Missouri’s online case management
system. However, the Court has been able to determine information about defendant’s underlying case by viewing
both state and federal appellate decisions.

                                                      4
action.” Once again, defendant appealed. The Eighth Circuit Court of Appeals summarily

affirmed the District Court on September 5, 2017. State of Missouri v. Kniest, et al., No. 17-1704

(8th Cir. 2017).

           On October 18, 2016, defendant Tyler filed a document that was docketed as a writ of

habeas corpus but was titled “Federal Removal.” Tyler v. State of Missouri, No. 4:16-cv-1630-

NAB (E.D. Mo.). In the petition, defendant claimed to be a “political prisoner” without any

rights, and that “politicians run the show and money buys justice.” He further asserted that he

was framed; that his witnesses were terrorized; that prosecutors manufactured evidence and used

perjured testimony; and that he was factually innocent. Attached to the petition was a “Notice of

Criminal Case Removal” in which defendant purported to remove State v. Tyler, No. 77-232 and

State v. Tyler, No. ED40843 (Mo. Ct. App.). 4

           The District Court dismissed this action without prejudice on October 25, 2016. In doing

so, the District Court noted that it did not have jurisdiction to remove a case that has been closed.

Defendant appealed the dismissal. However, on February 6, 2017, the Eighth Circuit Court of

Appeals denied his application for a certificate of appealability. Tyler v. State of Missouri, No.

16-4269 (8th Cir. 2017).

           Defendant Tyler filed another “removal action” on March 21, 2019. State v. Tyler, No.

4:19-cv-546 HEA (E.D.Mo.). The Court denied the application for removal and dismissed the

action on July 19, 2019.

           On June 19, 2019, defendant Tyler and defendant Morales filed a joint application for

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Morales, et al. v. Ramey, No.

4:19-CV-1791 CDP (E.D.Mo.2019). This action has not yet been submitted for Rule 4 review

under the Rules of Habeas Corpus.

4
    State v. Tyler, No. ED40843 was plaintiff’s direct appeal to the Missouri Court of Appeals.

                                                            5
                                       Defendants’ Action

        The action presently before the Court is titled “Federal Removal.” In their “Jurisdictional

Statement,” defendants assert that the Circuit Court of St. Louis City has a policy that denies

equal protection of the law to convicted persons without special counsel and allows remedies

only for those who can afford counsel. Defendants assert that “Missouri illegally and

unconstitutionally offers resentencing remed[ies] to convicted persons with high profile lawyers

complete out of time and at the same time push poor poverty-stricken convicted persons under

the table.”

         Thus, defendants seek an Order from this Court requiring the Missouri State Attorneys’

Office to waive procedural bars as to timeliness and exhaustion in their state habeas corpus and

post-conviction relief cases so that they may proceed with their claims for relief from their state

court criminal convictions. Alternatively, defendants seek the appointment of a special

prosecutor on defendants’ criminal cases who would be forced to waive the procedural bars. As

noted previously, defendants believe they are entitled to such relief because they believe as

poverty-stricken pro se litigants, they believe their rights have been violated under the Equal

Protection Clause when they attempted to bring their claims challenging their convictions pro se.

                        Documents Attached to the “Federal Removal”

        Defendants have attached a series of St. Louis Post Dispatch articles to their action

relating to prior St. Louis Circuit Attorney Kim Gardner. It appears that they believe that the

Office of the St. Louis Circuit Attorney is corrupt and should be replaced with someone

appointed by the District Court’s choosing.

        Also attached to the “Federal Removal” is Melvin Leroy Tyler’s separate Jurisdictional

Statement, which sets forth why Tyler believes the Missouri State Court lost jurisdiction over his



                                                 6
criminal action in 1978. Defendant Tyler states that on July 20, 1978, he filed a timely removal

notice on Judge Daniel Tillman and Circuit Attorney Richard Callahan. He refers this Court to

his soliloquy set forth in State v. Tyler, No. 4:19-cv-546 HEA (E.D.Mo.). Tyler stated that his

removal occurred when he placed it in the St. Louis City Jail mailing system, with postage

prepaid in 1978. Thus, he seems to argue, that the St. Louis City Circuit Court had no

jurisdiction to find him guilty in his state criminal action. The Court reviewed this argument

prior and found it unavailing, denying and dismissing his application for removal on July 19,

2019. Id.

        Defendants have also attached records relating to what appears to be state court litigation

relating to requests for DNA testing, as well as a request for appointment of special prosecutor in

this Court for DNA testing. See, e.g., Tyler v. Schollmeyer, No. 15OS-CC-00013 (20th Judicial

Circuit, Osage County Court). 5

                                                  Discussion

        In this action, defendants seek removal of their state criminal cases to federal court. The

arguments attached to their “Federal Removal Jurisdictional Statement” also indicates an attempt

to seek injunctive relief pursuant to 42 U.S.C. § 1983. For the reasons discussed below, the Court

will deny defendants’ motion for removal and dismiss defendants’ request for injunctive relief

brought pursuant to 42 U.S.C. § 1983.

    A. Removal


5
 It appears that Tyler filed a motion for post-conviction DNA testing under Mo.Rev.Stat.§ 547.035 which was
denied, with that denial affirmed on appeal. State v. Tyler, 142 S.W.3d 785 (Mo.Ct.App. 2004). A second motion for
DNA testing was also denied on June 13, 2006. Tyler filed a third motion for DNA testing pursuant to § 547.035 on
January 20, 2009. The motion was denied by the Honorable Keith M. Sutherland, a Circuit Judge in the Twelfth
Judicial Circuit, apparently sitting on special assignment, on February 9, 2009. Although the record is unclear, on
September 3, 2009, Tyler either refiled the same motion for DNA testing or filed a new post-conviction motion
under § 547.035, and on October 6, 2009, this motion was denied by Judge Van Amburg on December 8, 2009.
Tyler appealed to the Western District Court of Appeals, who affirmed the denials under § 547.035 on September
20, 2011. Tyler v. State, No. WD72717 (Mo.Ct.App. 2011).

                                                        7
         Generally, removal jurisdiction is limited, and the vindication of a defendant’s federal

rights is left to the state courts except in rare situations. City of Greenwood v. Peacock, 384 U.S.

808, 828 (1966). The statute providing for removal that is implicated in this case provides that:

             Any of the following civil actions or criminal prosecutions,
             commenced in a State court may be removed by the defendant to the
             district court of the United States for the district and division
             embracing the place wherein it is pending:

             (1) Against any person who is denied or cannot enforce in the courts
                 of such State a right under any law providing for the equal rights of
                 citizens of the United States, or of all persons within the
                 jurisdiction thereof;
             (2) For any act under color of authority derived from any law
                 providing for equal rights, or for refusing to do any act on the
                 ground that it would be inconsistent with such law.

28 U.S.C. § 1443. In order to remove a case under § 1443(1), a defendant must show (1) “that

the right allegedly denied the removal petitioner arises under a federal law providing for specific

civil rights stated in terms of racial equality” and (2) “that the removal petitioner is denied or

cannot enforce the specified federal rights in the courts of the State.” Johnson v. Mississippi, 421

U.S. 213, 219 (1975). Meanwhile, removal under § 1443(2) is only available “to federal officers

and to persons assisting such officers in the performance of their official duties.” City of

Greenwood, 384 U.S. at 816.

         Neither prong of § 1443 is applicable to defendants’ cases. First, defendants do not allege

that Missouri violated their rights on account of their race. Rather, defendants allege that they

were “discriminated against based on their poverty” and because they are acting without

counsel. 6 Thus, § 1443(1) is inapplicable. Second, there is no indication whatsoever that


6
  Although defendants assert that their “equal protection” rights have been violated, a plaintiff must “allege and
prove something more than different treatment by government officials” to state an equal protection claim. Batra v.
Bd. of Regents of Univ. of Nebraska, 79 F.3d 717, 721 (8th Cir. 1996). “[T]he key requirement is that plaintiff allege
and prove unlawful, purposeful discrimination.” Id. at 722; see Albright v. Oliver, 975 F.2d 343, 348 (7th Cir.1992)
(“you must be singled out because of your membership in the class, and not just be the random victim of

                                                          8
defendants are federal officers or persons assisting a federal officer in the performance of official

duties. Therefore, § 1443(2) is inapplicable.

         More fundamentally, defendants cannot remove cases that have already been closed. As

noted above, defendant Tyler was convicted in state court on August 4, 1978. He filed a direct

appeal. His convictions for two counts of first-degree robbery by means of a deadly weapon and

two counts of assault with intent to commit rape without malice aforethought were affirmed on

August 18, 1981. Defendant’s motion for rehearing and/or transfer to the Missouri Supreme

Court was denied on September 21, 1981, while a subsequent application for transfer was denied

November 10, 1981. Thus, there is no pending criminal action to be removed.

         Similarly, defendant Ricardo Morales was convicted and sentenced in state court on May

25, 2012, to twelve counts of statutory rape in the first and second degree and statutory sodomy

in the first and second degree. State v. Morales, No. 1022-CR3880 (22nd Judicial Circuit, St.

Louis City Court). His convictions were affirmed by the Missouri Court of Appeals on

September 3, 2013. Morales v. State, No. ED98553 (Mo. Ct. App.2013). While his post-

conviction motion to vacate his sentence was denied on March 28, 2016. Morales v. State, No.

1422-CC00191 (22nd Judicial Circuit, St. Louis City Court). The appeal of the denial was also

affirmed on April 27, 2016. Morales v. State, No. ED104364 (Mo. Ct. App. 2017). And this

Court denied Morales’ habeas corpus petition on September 27, 2017. Morales v. Cassady, 4:14-

CV-943 NAB (E.D.Mo 2017).




governmental incompetence”), aff'd on other grounds, 510 U.S. 266 (1994); Booher v. United States Postal Serv.,
843 F.2d 943, 944 (6th Cir.1988) (“[t]he equal protection concept does not duplicate common law tort liability by
conflating all persons not injured into a preferred class”); Joyce v. Mavromatis, 783 F.2d 56, 57 (6th Cir.1986)
(“[t]he equal protection argument fails here because the wrong is not alleged to be directed toward an individual as a
member of a class or group singled out for discriminatory treatment”).


                                                          9
       This is the fifth attempt by defendant Tyler to remove State v. Tyler, No. 77-232. This

Court denied defendant Tyler’s first removal action on September 22, 2015. State of Missouri v.

Kniest, et al., No. 4:15-cv-1352-HEA (E.D. Mo.). In doing so, the Court noted it was unclear

whether defendant Tyler had removed his action from the state court as the case was technically

closed. Nonetheless, the Court remanded the action to state court. The District Court dismissed

defendant Tyler’s subsequent attempt at removal for failing to pay the filing fee. State of

Missouri v. Kniest, et al., No. 4:15-cv-1849-NCC (E.D. Mo. Jan. 4, 2016). The District Court

later denied defendant’s motion for remand to the state court because his action was never

properly removed in the first place. State of Missouri v. Kniest, et al., No. 4:15-cv-1849-NCC

(E.D. Mo. Feb. 23, 2017). Defendant Tyler’s third attempt at removal was dismissed on October

25, 2016. Tyler v. State of Missouri, No. 4:16-cv-1630-NAB (E.D. Mo.). In dismissing the

action, the District Court noted that it had no jurisdiction to remove his case because it was

already closed. The Court denied Tyler’s fourth attempt on July 19, 2019. State v. Tyler, No.

4:19-cv-546 HEA (E.D.Mo.).

       Defendants are trying to remove cases in which they have already been convicted, and in

which they have already exhausted their appeals processes. For these reasons, defendants’ action

for removal must be denied. As there is no indication that there are ongoing criminal cases, the

matters will not be remanded to state court.

   B. Section 1983 Claims

       The arguments reflected in defendants’ “Jurisdictional Statement” purports to be both a

removal action and an action pursuant to 42 U.S.C. § 1983 asserting a violation of defendants’

equal protection rights. As noted above, defendants have not stated an equal protection argument.

Additionally, to the extent that defendants are attempting to request injunctive relief under §



                                               10
1983, with the appointment of a special prosecutor to waive their procedural bars so that they

may once again attack their criminal convictions, these claims must be denied.

       In Heck v. Humphrey, the Supreme Court faced the issue of whether a state prisoner

could challenge the constitutionality of his criminal conviction in a suit for damages under §

1983. 512 U.S. 477, 478 (1994). The Court determined that the plaintiff’s § 1983 action for

damages was not cognizable. Id. at 483. In doing so, the Court noted that a § 1983 action was not

the appropriate vehicle for challenging criminal judgments. Id. at 486.

               [I]n order to recover damages for allegedly unconstitutional
               conviction or imprisonment, or for other harm caused by actions
               whose unlawfulness would render a conviction or sentence invalid,
               a § 1983 plaintiff must prove that the conviction or sentence has
               been reversed on direct appeal, expunged by executive order,
               declared invalid by a state tribunal authorized to make such
               determination, or called into question by a federal court’s issuance
               of a writ of habeas corpus…A claim for damages bearing that
               relationship to a conviction or sentence that has not been so
               invalidated is not cognizable under § 1983.

Id. at 487-88. Thus, when a state prisoner seeks damages pursuant to § 1983, the district court

has to consider whether a judgment for the plaintiff would “necessarily imply the invalidity of

his conviction or sentence.” Id. at 488. If it would, the district court must dismiss the complaint

unless the plaintiff can show that the conviction or sentence has already been invalidated. Id.

       The principles of Heck were further applied by the Supreme Court in Edwards v. Balisok,

520 U.S. 641, 648 (1997), to a § 1983 damage action in which an inmate alleged due process

violations for procedures used in disciplinary hearing that resulted in deprivation of good time

credits. The Supreme Court concluded that the state prisoner’s “claim for declaratory relief and

money damages based on allegations of deceit and bias on the part of the decisionmaker that

necessarily imply the invalidity of the punishment imposed, is not cognizable under § 1983”.

Under Heck, the Court looks to the essence of the claims brought by defendants in this action.

                                                11
The essence of defendants’ claims challenges harm caused by actions whose unlawfulness would

render a conviction or sentence invalid. Thus, defendants’ equal protection arguments, or

assertions regarding the need for an appointment of a special prosecutor to waive their

procedural bars, are barred under Heck and/or Edwards. See, e.g., Portley-El v. Brill, 288 F.3d

1063, 1067 (8th Cir. 2002) (finding that an equal protection claim, like a due process damage

claim, is a direct attack on the validity of a disciplinary decision that resulted in a loss of good

time credits).

        Moreover, the Court notes that defendants are essentially seeking a petition for writ of

mandamus over Missouri State Officers, pursuant to 28 U.S.C. § 1651. Such an application is

legally frivolous. This Court is authorized to issue writs of mandamus or other extraordinary

writs only in aid of its jurisdiction, either existing or potential. See 28 U.S.C. § 1651(a);

Middlebrooks v. Thirteenth Judicial Dist. Circuit Court, Union County, 323 F.2d 485, 486 (8th

Cir.1963). The actions of the Missouri States Attorneys or Missouri State Court judges are not

within the jurisdiction of this Court. See Middlebrooks, 323 F.2d at 486; Veneri v. Circuit Court

of Gasconade Co., 528 F.Supp. 496, 498 (E.D.Mo.1981) (federal courts have no superintending

control over and are without authority to issue writ of mandamus to direct, state court or its

judicial officers in performing duties).

        Accordingly,

        IT IS HEREBY ORDERED that defendants’ motions to proceed in forma pauperis

(Docket No. 2 and 3) are GRANTED.

        IT IS FURTHER ORDERED that defendant Timothy Garnett shall be vacated from the

Docket as he has not submitted a motion to proceed in forma pauperis or paid the filing fee in

this action.



                                                12
       IT IS FURTHER ORDERED that defendants’ action for removal is DENIED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. A

separate Order of Dismissal shall be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 13th day of August, 2019.




                                                      HENRY EDWARD AUTREY
                                                    UNITED STATES DISTRICT JUDGE




                                               13
